Citation Nr: 0517934	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to September 1971.  
He died in May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDINGS OF FACT

1.  The veteran died in May 1997 due to cirrhosis of the 
liver with ascites and pleural effusions complicated by 
hemorrhagic infarction of the large intestine and sepsis.  

2.  At the time of the veteran's death, service connection 
was in effect for postoperative residuals of recurrent 
dislocation of the left shoulder.  

3.  The medical evidence does not show that the veteran's 
service-connected left shoulder disability played any role 
causing his death.  

4.  The medical evidence does not show that cirrhosis of the 
liver, ascites, pleural effusions, hemorrhagic infarction of 
the large intestine, or sepsis began during service or was 
otherwise due to or aggravated by a disease or injury 
incurred in service.  

5.  The medical evidence does not show that the veteran 
sustained any additional disability as a result of a 
September 1987 VA hospitalization.  

6.  The medical evidence does not show that the veteran 
sustained any additional disability as a result of a VA 
hospitalization in September and October 1994.  

7.  The medical evidence does not show that VA examiners in 
October 1996 failed to diagnose a disorder that caused the 
veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).

2.  The criteria for Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151 as the result of 
VA hospitalization or examination are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
April 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  In addition to the explicit 
VCAA notice, VA notified the appellant, what information and 
evidence was needed to substantiate her claims for service 
connection for the cause of the veteran's death and 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151.  For 
example, a letter sent to her in February 2001 requested 
records of treatment for the veteran.  In addition, by virtue 
of the rating decision on appeal, the statement of the case, 
and the supplemental statements of the case, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2005 supplemental statement of 
the case.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contained a specific request that 
the appellant send any evidence to VA in her possession that 
pertains to the claims.  There is no allegation from the 
appellant that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  That was legally impossible in 
the circumstances of this case, where the claim was first 
adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the appellant in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional supplemental statement of the 
case was provided to the appellant in February 2005.  

Analysis

The veteran's death certificate shows that he died in May 
1997.  The listed cause of death was cirrhosis of the liver 
with ascites and pleural effusions complicated by hemorrhagic 
infarction of the large intestine and sepsis.  Also noted on 
the certificate was that alcohol use contributed to death.  
The report of an autopsy confirmed the cause of death listed 
on the certificate.  

Prior to the veteran's death, service connection had been 
established for postoperative residuals of a recurring 
dislocation of the left shoulder.  

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

At a February 2000 personal hearing at the RO, the appellant 
contended that two staples that hat been placed in the 
veteran's shoulder during service had become loose and were 
the actual source of the sepsis that caused his death.  In a 
statement received in July 1998, she stated that the 
laboratory reports of his final hospitalization indicate that 
the veteran had a very, very old, longstanding infection.  

In fact, however, the treatment reports do not reflect the 
duration of the sepsis that was present at the time of his 
death.  

The May 1997 autopsy report described a three-inch old scar 
on the posterior aspect of the left shoulder.  No infection 
or other abnormal clinical finding was noted in the area.  
The report did describe extensive hemorrhage, necrosis, and 
edema in the first seven inches of the large intestine, 
however.  

In April 2001, a private physician reviewed the veteran's 
service and post-service treatment records.  He described the 
veteran's in-service left shoulder injury and surgical 
treatment, as well as the treatment he received beginning in 
October 1996 and at the time of his death.  He noted that the 
veteran underwent surgery on his left shoulder in July 1971 
for recurrent subluxation; he returned to duty approximately 
one month later and was discharged from service shortly 
thereafter.  The examiner reviewed the records of the private 
facility where the veteran was treated in October 1996 for 
complications related to cirrhosis of the liver, as well as 
the report of a VA compensation examination in October 1996, 
at which time he was noted to have limited abduction of the 
arm as well as pain on internal rotation; he was not 
specifically evaluated for evidence of recurrent subluxation.  
X-rays reportedly showed evidence of the in-service shoulder 
surgery; there were no lytic changes around the surgical 
implants; some glenohumeral arthritis was present.  Finally, 
the examiner reviewed the treatment records from the private 
hospital where the veteran was taken in May 1997 at the time 
of a cardiac arrest, including the results of the autopsy as 
set forth above.  The examiner provided his opinion that, at 
the time of the veteran's death he appeared to have arthritis 
of the left shoulder with residual instability.  However, he 
could find no evidence that the shoulder injury sustained in 
March 1971 or the surgery in July 1971 contributed to the 
veteran's death.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard-by the veteran, her representative or others-
are entitled to no probative weight.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Because the appellant is not 
shown to have any medical training, her assertion that the 
veteran's left shoulder disability was the cause of the 
sepsis that caused his death is entitled to no probative 
weight.  On the other hand, the opinion of the physician who 
reviewed the veteran's records in April 2001 carries 
considerable probative value.  

The Board finds that the evidence clearly shows that the 
veteran's service-connected left shoulder disability played 
no role in causing or contributing to his death.  

The record also indicates that the veteran's liver cirrhosis 
resulted from alcohol abuse.  There is no evidence that his 
liver disease began in service or that it was otherwise due 
to service.  Moreover, the law states that "no compensation 
shall be paid if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs."  
38 U.S.C.A. § 1110.  Also, there is no evidence that the 
bowel necrosis noted at autopsy or the sepsis that was one of 
the causes of the veteran's death began during service or 
until many years later, shortly before his death.  No 
examiner has indicated that the necrosis or sepsis was due to 
service or to the service-connected left shoulder disability.  
Therefore, the Board finds that service connection is not 
established for cirrhosis of the liver with ascites and 
pleural effusions complicated by hemorrhagic infarction of 
the large intestine and sepsis.  

Because there is no competent evidence that a service-
connected disability either caused or contributed 
substantially and materially to cause the veteran's death, 
service connection for the cause of his death must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

DIC under the provisions of 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358.

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  VAOPGCPREC 40-
97; 38 U.S.C.A. § 1151.  The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be 
payable for the continuance or natural progress of diseases 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2). 

In conjunction with her current claim, the appellant 
submitted a rambling statement in July 1998 in which she 
referred variously to a fall the veteran sustained during a 
VA hospitalization in August and September 1987 causing 
reinjury to his shoulder, as well as sustaining a fracture 
left hip; to VA's failure to determine the etiology of 
hematuria and anemia during a December 1994 VA 
hospitalization; and also to VA's failure to diagnose 
necrotic bowel at the time of a VA compensation examination 
in October 1996, any or all of which she contends contributed 
to his death.  

The records of the VA hospitalization in August and September 
1987 show that the veteran was hospitalized for treatment 
following a fall at home, sustaining a hip fracture; he 
underwent fixation surgery and comprehensive rehabilitation 
during the hospitalization.  It was also noted that he had a 
bacteremia of unknown etiology on admission; antibiotics were 
administered and the bacteremia apparently cleared.  The 
records do not indicate that he incurred any additional 
disability as a result of the VA hospitalization.  

The summary of a VA hospitalization in September and October 
1994 reflects treatment primarily for alcoholism.  The record 
indicates that the veteran had a urinary tract infection, as 
well as hematuria and anemia, on hospital admission, which 
were investigated.  On discharge from the hospital, the 
veteran was advised to report any deterioration in his 
urinary symptoms.  The records do not show that the urinary 
tract infection that he had at the time of hospital admission 
was not resolved or that it or the hematuria or anemia played 
any role in causing or contributing to his death almost three 
years later.  

Finally, the record indicates that the veteran was 
hospitalized at a private facility in October 1996 for 
treatment of bowel obstruction.  However, he left the 
hospital against medical advice on the day of admission.  
Approximately one week later, the veteran underwent VA 
psychiatric and orthopedic compensation examinations.  It 
should be noted that each of those examinations was limited 
to the specific area of interest.  Neither examiner noted or 
addressed any specific abdominal complaints, other than to 
indicate that he was very thin and appeared to be in poor 
nutrition; the orthopedic examiner also noted that he had 
very dark urine that was probably indicative of liver 
failure.  

The Board would point out that VA compensation examinations 
are designed to be relatively brief and generally evaluate 
only a specific body system for purposes of disability 
ratings.  They are generally not comprehensive evaluations of 
the veteran's overall state of health.  The October 1996 
orthopedic and psychiatric examiners did not address or 
evaluate the veteran's gastrointestinal system.  Had the 
veteran or his companion expressed complaints or concerns 
regarding a possible acute abdominal condition, however, the 
examiners would certainly have referred him to the emergency 
room or other physician for appropriate evaluation.  However, 
the reports of those examinations do not reflect any such 
complaints or concerns.  

Moreover, there is no other evidence, other than the 
appellant's bare contention, to indicate that either of the 
VA examiners failed to diagnose necrotic bowel or that such a 
disorder was even present at that time.  

The VCAA provides that, in the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The Secretary 
shall treat an examination or opinion as being necessary to 
make a decision on a claim if the evidence of record before 
the Secretary, taking into consideration all information and 
lay or medical evidence (including statements of the 
claimant)-

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but
(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

As set forth above, persons without medical training are not 
competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard-by the 
claimant, her representative or others-are entitled to no 
probative weight.  Espiritu.  In this case, there is no 
evidence that the veteran or his companion related any 
pertinent symptoms indicative of necrotic bowel or other 
gastrointestinal disorder at the time of the October 1996 VA 
compensation examinations.  Thus, lacking any competent 
evidence to indicate that the veteran did in fact have 
necrotic bowel at the time of the examinations in October 
1996 or that any such disorder might have been diagnosed by 
the examiners based on symptoms reported by the veteran or 
his companion, the Board finds that an additional medical 
opinion on that point is not needed in order to make a 
decision on the appellant's claim.  

Accordingly, the Board finds that the evidence does not show 
that the October 1996 VA examiners failed to diagnose 
necrotic bowel or other gastrointestinal disorder.  

Therefore, the Board concludes that the evidence does not 
show that the proximate cause of the veteran's death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical examination or treatment, or that the 
proximate cause of his death was an event which was not 
reasonably foreseeable.  

In this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


